19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 1 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 2 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 3 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 4 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 5 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 6 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 7 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 8 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 9 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 10 of 11
19-31963-jda   Doc 60   Filed 09/09/20   Entered 09/09/20 10:50:16   Page 11 of 11
